DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species L, Claims 1-20 in the reply filed on 01/05/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claim Rejections - 35 USC § 112
2.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
               Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “processing circuity or controller or flow regulation devices”, which are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). See instant paragraph [0053] for full details. 
Claims 1 and 9, recite “two chambers having different pressures”, it is unclear how that determination is made.
Claims 1 and 9, further recite, “the first mass is maintained at a first temperature”, and it is unclear how the first mass is maintained at the first temperature and what constitutes “a first temperature”. 
Claims 3 and 14, recite, “the second mass is maintained at a second temperature greater than the first temperature, but less than ambient temperature”, and it is unclear how the second mass is maintained at the second temperature and what constitutes “a second temperature”.
Claim 11, recites “the analysis component is maintained at a higher pressure than the liquefier”, it is unclear how the analysis component is set to be maintained at a higher pressure than the liquefier”.
Claim 16, recites “a method for maintaining temperatures within a variable temperature analytical instrument” without citing sufficient structure to facilitate the “maintaining a temperature within a conduit extending between two components of the instrument while each component is maintain at different pressures”.
Claim 17, recites “providing a first pressure…. and a second pressure….”, it is unclear how the pressures are provided.


            Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Claim 6, lines 2-3 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In this instant, Applicant’s disclosure does not describe what constitutes "a first thickness” of the first mass that extends laterally from the conduit.
Claim 7, lines 2-3 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In this instant, Applicant’s disclosure does not describe what constitutes "the first distance is greater than the second distance”.

           The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 6, 7, 12, 13 and 15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6, calls for the limitation of "the first mass extends a first thickness laterally from the conduit” in lines 2-3. It is unclear what constitutes the “a first thickness”. As best understood, for the purposes of examination, the limitation “first thickness” has been interpreted as “chamber (162) diameter”.  
Claim 7, calls for the limitation of “the first distance is greater than the second distance” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim. 
Claim 12, calls for the limitation of “the liquefier” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Claim 13, calls for the limitation of “the liquefier” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Claim 15, calls for the limitation of “the first stage” in line 2. There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motz (U.S. Patent No.: 6,280,688 B1), hereinafter referred to as Motz ‘688.

Regarding Claims 1 and 16, Motz ‘688 discloses a variable temperature analytical instrument component (130) and method comprising: a conduit (148) configured to extend between two chambers (142, 144) having different pressures (Fig. 11) {as shown in Figs. 2-11: Col 2, line 42 through Col 4, line 22, wherein, constant chambers volume with variable temperature will result in different pressures within the chambers}; and a first mass (rinse fluid) about a section of the conduit, wherein the first mass is maintained at a first temperature {see Col 2, lines 55-67, wherein heated rinse fluid temperature in chamber 142 constitutes the first mass first temperature}.
Applicant is reminded that, under the principals of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP § 2112.02.
  
Regarding Claim 2, Motz ‘688 discloses the variable temperature analytical instrument component of claim 1 wherein the component is an analysis component interface (102) {as shown in Fig. 2: Col 2, lines 30-54}. 
 
Regarding Claim 3, Motz ‘688 discloses the variable temperature analytical instrument component of claim 1 further comprising a second mass (rinse fluid in chamber 144) about the first mass, wherein the first mass is maintained at the first temperature and the second mass is maintained at a second temperature greater than the first temperature, but less than ambient temperature {see Col 3, lines 24-38, wherein rinse fluid in chamber 144 constitutes a second mass}. 

Regarding Claim 4, Motz ‘688 discloses the variable temperature analytical instrument component of claim 3 further comprising an insulating member between the first and second masses {as shown in Fig.6, wherein (158 and 160) or (158/or 160) constitutes insulating member between the first and second masses}.
 
Regarding Claim 5, Motz ‘688 discloses the variable temperature analytical instrument component of claim 1 wherein the first mass extends longitudinally along the section of conduit {as shown in Fig. 2}. 
 
Regarding Claim 6, Motz ‘688 discloses the variable temperature analytical instrument component of claim 5, wherein the first mass extends a first thickness laterally from the conduit {as shown in Figs. 2 and 6: Col 3, lines 9-23, wherein chamber (162) diameter constitutes a first thickness}. 
 
Regarding Claim 7, Motz ‘688 discloses the variable temperature analytical instrument component of claim 6, wherein the first distance is greater than the second distance{as shown in Figs. 2 and 6: Col 3, lines 24-25, wherein tube (154) constitutes second distance}.  

Regarding Claim 8, Motz ‘688 discloses the variable temperature analytical instrument component of claim 3 further comprising an insulating member (238) extending from the second mass and engaging an ambient temperature mass {as shown in Fig. 5: Col 4, lines 59-65}.  

Regarding Claim 9, Motz ‘688 discloses a variable temperature analytical instrument  comprising: an analysis component (130) configured to be operably coupled to a heat or cold source (133) via one or more conduits (178) {as shown in Figs. 2-3 and 6: Col 2, lines 42-67 and Col 3, lines 46-60}; an interface (102) component configured to engage the one or more conduits with the analysis component, the interface comprising a conduit (148) configured to extend between two chambers having different pressures; and a first mass (rinse fluid) about a section of the conduit, wherein the first mass is maintained at a first temperature {see Col 2, lines 42-67, wherein heated rinse fluid temperature in chamber 142 constitutes the first mass first temperature}.  
Regarding Claim 14, Motz ‘688 discloses the variable temperature analytical instrument of claim 9 further comprising a second mass (rinse fluid in chamber 144) about the first mass, wherein the first mass is maintained at the first temperature and the second mass is maintained at a second temperature greater than the first temperature, but less than ambient temperature {see Col 3, lines 24-38, wherein rinse fluid in chamber 144 constitutes a second mass}.  

Regarding Claim 17, Motz ‘688 discloses the method of claim 16 further comprising providing a first pressure in one component of the two components and a second pressure in the other component of the two components {as shown in Figs. 2-11: Col 2, line 42 through Col 4, line 22, wherein, constant chambers volume with variable temperature therein will result in different pressures within the chambers}.  

Regarding Claim 18, Motz ‘688 discloses the method of claim 16 further comprising wherein the conduit provides a first thermal link (154) between at least one component of the instrument (150) and another component of the instrument (152), wherein each component resides under different pressures {as shown in Fig. 6: Col 3, lines 39-46}.
  
Regarding Claim 19, Motz ‘688 discloses the method of claim 18 further comprising conveying cryofluid through the conduit {as shown in Fig. 6: Col 2, lines 21-29}. 
 
Regarding Claim 20, Motz ‘688 discloses the method of claim 19 further comprising providing a mass (fluid) about the conduit and maintaining the mass at a temperature via a cold source maintained within one of the two pressures {as shown in Fig. 6: Col 2, lines 55-67}.





Conclusion
4.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5647228 A to Sager; Ronald E. et al.
U.S. Patent No. 5936499 A to Sager; Eckels; Phillip William
U.S. 20160123537 A1 to Heiss; Arthur H. et al.
U.S. 20150300719 A1 to Strickland; Nicholas et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
02/16/2021